DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Reference U, cited by the Examiner) in view of Zhou et al (Reference 1, cited by Applicants). 
Reference U teaches a process for preparing HMF using a reaction mixture comprising a Brønsted acid, a Lewis acid, water, acetone, and a glucose source.  At page 16, the solvent system is a factor in the production of HMF. See the entire document.  Especially, see pages 44-74, respectively.  At page 74, Reference U states “synthetic catalyst is also a future direction, as the results show maleic acid can form chelated complex with Al ion and glucose in water”.   
The difference between the instantly claimed process and the prior art process is the use of dimethylsulfoxide (DMSO) in the water-solvent system.
Reference N teaches a process for preparing HMF using different solvents systems.  At page 481, see Section 3.  The use of DMSO solvent system increased the % yield of DMF.   Based upon the teaching of Reference U in view of Reference 1, it would have been obvious to one of ordinary skill in the art to combine the references to improve the % yield in the preparation of HMF.  One would have been motivated to formulate the process with a reasonable expectation of success that development of the process as instantly claimed would not change the chemical properties of the prepared HMF compound in a significant way.
The instant obviousness rejection is based on the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves close structural similarity of the instantly claimed compounds to the prior art compounds and the common utility shared among the compounds. See MPEP 2144(II). 
The Information Disclosure Statement filed May 5, 2020 has been considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                                    /Zinna Northington Davis/
 
/Zinna Northington Davis/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

Znd
02.23.2021